UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1036


ANTHONY LEE MCNAIR,

                Plaintiff – Appellant,

          v.

ROCKY MOUNT POLICE DEPARTMENT,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:10-cv-00544-FL)


Submitted:   February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lee McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Lee McNair appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) civil rights action.                             The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                 The

magistrate judge recommended that relief be denied and advised

McNair that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The    timely       filing       of    specific       objections       to     a

magistrate      judge’s     recommendation          is    necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties    have       been        warned    of     the     consequences         of

noncompliance.          Wright       v.     Collins,      766    F.2d     841,     845-46

(4th Cir.    1985);     see     also      Thomas   v.    Arn,    474    U.S.    140,    155

(1985).     McNair has waived appellate review by failing to file

specific objections after receiving proper notice.                        Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented      in    the     materials

before    the   court     and    argument        would   not    aid    the     decisional

process.

                                                                                 AFFIRMED



                                             2